Citation Nr: 1037092	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-20 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana



THE ISSUES

1.  Entitlement to service connection for stress edema of the 
feet.

2.  Entitlement to service connection for a bilateral hip 
disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from April 1975 to August 1975.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the case 
was referred to the Board for appellate review.

The Board also notes that the Veteran's appeal had originally 
included the issues of entitlement to service connection for a 
nervous disorder and for posttraumatic stress disorder (PTSD).  
However, during the pendency of the appeal, an August 2009 rating 
decision granted service connection for depression and PTSD.  
Therefore, those issues no longer remain in appellate status, and 
no further consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to currently have stress edema 
of the feet that manifested in service or within one year 
thereafter.

3.  The Veteran has not been shown to currently have a bilateral 
hip disorder that manifested in service or within one year 
thereafter or that is causally or etiologically related to his 
military service or to a service-connected disorder.

4.  The Veteran has not been shown to currently have a bilateral 
knee disorder that manifested in service or within one year 
thereafter or that is causally or etiologically related to his 
military service or to a service-connected disorder.

CONCLUSIONS OF LAW

1.  Stress edema of the feet was not incurred in active service, 
and arthritis may not be presumed to have been so incurred. 38 
U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).

2.   A bilateral hip disorder was not incurred in active service, 
may not be presumed to have been so incurred, and is not 
proximately due to, the result of, or aggravated by a service-
connected disability. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).

3.  A bilateral knee disorder was not incurred in active service, 
may not be presumed to have been so incurred, and is not 
proximately due to, the result of, or aggravated by a service-
connected disability. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In this case, the RO did provide the appellant with notice in 
March 2006 and April 2006, prior to the initial decision on the 
claims in September 2006.  Therefore, the timing requirement of 
the notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the March 2006 and April 2006 letters stated that 
in order to establish service connection the evidence must show 
that he had an injury in military service or a disease that began 
in, or was made worse during military service, or that there was 
an event in service that caused injury or disease; that he has a 
current physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  Additionally, the June 
2007 statement of the case (SOC) and the August 2009 supplemental 
statement of the case (SSOC) notified the Veteran of the reasons 
for the denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate his claims.

In addition, the RO notified the Veteran in the notice letters 
about the information and evidence that VA will seek to provide.  
In particular, the March 2006 and April 2006 letters indicated 
that reasonable efforts would be made to help him obtain evidence 
necessary to support his claims and that VA was requesting all 
records held by Federal agencies, including service treatment 
records, military records, and VA medical records.  The Veteran 
was also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
March 2006 and April 2006 letters notified the Veteran that he 
must provide enough information about his records so that they 
could be requested from the agency or person that has them.  It 
was  also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his behalf.  
In addition, the March 2006 and April 2006 letters stated that it 
was the Veteran's responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an application 
for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application. Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded. Id.

In the present appeal, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability rating 
and effective date.  In this regard, the Board notes that the 
March 2006 and April 2006 letters informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letter also explained 
how disability ratings and effective dates were determined.

In addition, the duty to assist the Veteran has been satisfied in 
this case.  The Veteran's service treatment records as well as 
all identified and available VA and private medical records 
pertinent to the years after service are in the claims file and 
were reviewed by both the RO and the Board in connection with the 
Veteran's claims.  His records from the Social Security 
Administration (SSA) were also obtained and associated with the 
claims file.  The Veteran has not identified any outstanding 
records that are relevant to his current claims.

In addition, the Veteran was afforded VA examinations in March 
2006 and March 2008.  To that end, when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate. Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As discussed below, the Board finds that 
the VA examinations and medical opinions obtained in this case 
are more than adequate, as they are predicated on a full reading 
of the service treatment records as well as the post-service 
medical records contained in the Veteran's claims file.  The 
examiners considered all of the pertinent evidence of record, to 
include the statements of the appellant, and provided a complete 
rationale for the opinions stated, relying on and citing to the 
records reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met. 38 C.F.R. § 
3.159(c)(4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and a SSOC, which informed them of the laws and regulations 
relevant to the Veteran's claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the Veteran in 
this case.


Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, may 
be also be established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service. 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

Under section 3.310(a) of VA regulations, service connection may 
also be established on a secondary basis for a disability which 
is proximately due to or the result of service- connected disease 
or injury. 38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability. Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation. Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened. Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability. 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.


I.  Stress Edema of the Feet

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for stress edema of 
the feet.  His service treatment records do indicate that he 
sought treatment in May 1975 with complaints of pain in both feet 
when he was marching.  He was referred to a podiatry evaluation 
that same month at which time he was assessed as having a strain 
and was advised to wear sneakers, to avoid running, and to use 
hot foot soaks.  The Veteran was later seen several times in June 
1975, and he was diagnosed with mild stress edema of the feet.  
It was also noted in July 1975 that his only illness and injury 
in service was for swollen feet.  However, during his 
evaluations, the treating physician indicated that the Veteran 
did not have any trauma and that x-rays were negative.  Moreover, 
the remainder of the Veteran's service treatment records were 
negative for any further complaints or treatment, and the medical 
evidence of record does not show that he sought any treatment 
immediately following his separation from service or for many 
years thereafter.  In fact, the Veteran told the March 2006 VA 
examiner that he did not seek treatment for his feet after his 
military service until 2001.  Thus, to the extent the Veteran may 
have had any symptomatology in service, such symptomatology would 
appear to have been acute and transitory and to have resolved 
prior to his separation. Therefore, the Board finds that stress 
edema of the feet did not manifest during service or for many 
years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of stress 
edema of the feet, the Board notes that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in any 
chronic or persistent disability. See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other relevant 
facts in considering a claim for service connection.  Id.; cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish the 
absence of disability in other circumstances).  Thus, when 
appropriate, the Board may consider the absence of evidence when 
engaging in a fact finding role. See Jordan v. Principi, 17 Vet. 
App. 261 (2003) (Steinberg, J., writing separately) (noting that 
the absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 presumption of 
soundness).

In addition to the lack of evidence showing that stress edema of 
the feet manifested during service or within close proximity 
thereto, the medical evidence of record does not link any current 
diagnosis to the Veteran's active service.   The March 2006 VA 
examiner reviewed the Veteran's claims file and medical history 
at which time he noted, in pertinent part, that the Veteran had 
been treated for stress edema of the feet in service, but that he 
denied seeing any physician again until 2001.  The examiner also 
observed that a physician had noted that the Veteran had been 
experiencing chronic pains involving his left heel since a job-
related injury during which he fractured his left calcaneus.  
Another physician had indicated in 2005 that the Veteran had 
symptoms of generalized pain began approximately two years 
earlier and that he was assessed as having rheumatoid arthritis 
in 2003.  Following a physical examination, the examiner 
diagnosed the Veteran with rheumatoid arthritis.  He noted that 
the Veteran was first diagnosed with the disorder over 25 after 
his military service and that he had also sustained a fracture to 
his heel during a job-related accident in 1983.  The examiner 
further commented that the physical examination did not reveal 
any edema of the feet.  Indeed, the physical examination portion 
of the report documents the appearance of both feet as being 
normal.  The examiner stated that the mild stress edema in 
service did not appear to be related to rheumatoid arthritis.  

Similarly, the March 2008 VA examiner diagnosed the Veteran with 
osteoarthritis of the feet.  He commented that arthritis is a 
likely contributor the Veteran's pain in both lower extremities 
and commented that both obesity and mental conditions are 
principle aggravating factors.  There was no indication that the 
arthritis was related to the Veteran's military service.

In addition, the Veteran's SSA records include a May 
2007examination report that documented his feet as having no 
crepitus, tenderness, effusion, laxity, nodularity, or swelling.  
There was no indication that he has any stress edema of the feet. 

The Board further notes that there is no medical evidence 
otherwise showing that the Veteran currently has stress edema of 
the feet related to his symptomatology in service.  Moreover, the 
Veteran is not a medical professional, and therefore, his beliefs 
and statements about medical matters do not constitute competent 
evidence on matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim for service connection for stress edema of the feet.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service connection 
for stress edema of the feet is not warranted.


II.  Bilateral Hip and Knee Disorders

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a bilateral hip 
disorder and a bilateral knee disorder.  His service treatment 
records are entirely negative for any complaints, treatment, or 
diagnosis of such disorders. Moreover, the medical evidence of 
record does not show that the Veteran sought treatment 
immediately following his separation from service or for many 
years thereafter.  The Board finds this gap in time significant, 
and, as noted above, it weighs against the existence of a link 
between current hip and knee disorders and his time in service. 
Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may consider 
a prolonged period without medical complaint when deciding a 
claim).  Therefore, the Board finds that a bilateral hip disorder 
and a bilateral knee disorder did not manifest in service or for 
many years thereafter.

In addition to the lack of evidence showing that a bilateral hip 
disorder and a bilateral knee disorder manifested during active 
duty service or within close proximity thereto, the medical 
evidence of record does not link any current diagnosis to the 
Veteran's military service.  As noted above, the record shows 
that there were no complaints, treatment, or diagnosis of such 
disorders in service.  As such, there is no injury, disease, or 
event to which a current disorder could be related. See 38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service event, 
injury, or disease).  In fact, the Veteran has not even alleged 
that his hip and knee disorders are directly related to service, 
as he has instead claimed that they are secondary to his stress 
edema of the feet.  Therefore, the Board finds that a bilateral 
hip disorder and a bilateral knee disorder did not manifest 
during service or within one year of separation from service and 
have not been shown to be causally or etiologically to an event, 
disease, or injury in service.

The Board does acknowledge the Veteran's assertion that he 
currently has bilateral hip and knee disorders that are secondary 
to his stress edema of the feet.  However, despite being 
diagnosed with rheumatoid arthritis affecting the hips and knees, 
the fact remains that service connection has not been established 
for a foot disability.  As such, service connection is not 
warranted on a secondary basis.  Therefore, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for a bilateral hip disorder and a 
bilateral knee disorder.

Because the preponderance of the evidence is against the 
Veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service connection 
for a bilateral hip disorder and bilateral knee disorder is not 
warranted.







ORDER

Service connection for stress edema of the feet is denied.

Service connection for a bilateral hip disorder is denied.

Service connection for a bilateral knee disorder is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


